Name: 2014/691/EU: Council Decision of 29 September 2014 amending Decision 2014/668/EU on the signing, on behalf of the European Union, and provisional application of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, as regards Title III (with the exception of the provisions relating to the treatment of third-country nationals legally employed as workers in the territory of the other Party) and Titles IV, V, VI andÃ VII thereof, as well as the related Annexes and Protocols
 Type: Decision
 Subject Matter: European construction;  international affairs;  Europe
 Date Published: 2014-10-03

 3.10.2014 EN Official Journal of the European Union L 289/1 COUNCIL DECISION of 29 September 2014 amending Decision 2014/668/EU on the signing, on behalf of the European Union, and provisional application of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, as regards Title III (with the exception of the provisions relating to the treatment of third-country nationals legally employed as workers in the territory of the other Party) and Titles IV, V, VI and VII thereof, as well as the related Annexes and Protocols (2014/691/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217, in conjunction with Article 218(5) and the second subparagraph of Article 218(8) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 23 June 2014, the Council adopted Decision 2014/668/EU (1). (2) Following consultations with the Ukrainian side and in the context of the overall efforts for the implementation of the peace process in Ukraine, the Commission has proposed to the Council to delay until 31 December 2015 the provisional application of the trade-related provisions of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part (the Association Agreement) (Title IV), and at the same time to continue the application of the Union's autonomous trade measures for the benefit of Ukraine. (3) The provisional application of the relevant provisions of Titles III, IV, V, VI and VII, and the related Annexes and Protocols, of the Association Agreement is to take effect in stages. In respect of Titles III, V, VI and VII, and the related Annexes and Protocols, the notification provided in Article 486 of the Association Agreement is to be made without delay, in conjunction with the notification of provisions provided for in Article 4 of Council Decision 2014/295/EU (2). In respect of Title IV, and the related Annexes and Protocols, the notification is to be made so that the provisional application takes effect on 1 January 2016. (4) Decision 2014/668/EU should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 4 of Decision 2014/668/EU, the following paragraphs are added: As regards the relevant provisions of Titles III, V, VI and VII, and the related Annexes and Protocols, the notification concerning the provisional application pursuant to Article 486 of the Agreement shall be made without delay. As regards the relevant provisions of Title IV, and the related Annexes and Protocols, the notification pursuant to Article 486 of the Agreement shall be made so that provisional application takes effect on 1 January 2016. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 29 September 2014. For the Council The President S. GOZI (1) Council Decision 2014/668/EU of 23 June 2014 on the signing, on behalf of the European Union, and provisional application of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, as regards Title III (with the exception of the provisions relating to the treatment of third-country nationals legally employed as workers in the territory of the other Party) and Titles IV, V, VI and VII thereof, as well as the related Annexes and Protocols (OJ L 278, 20.9.2014, p. 1). (2) Council Decision 2014/295/EU of 17 March 2014 on the signing, on behalf of the European Union, and provisional application of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, as regards the Preamble, Article 1, and Titles I, II and VII thereof (OJ L 161, 29.5.2014, p. 1).